Citation Nr: 0115685	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether a January 3, 1945 RO decision, which denied service 
connection for retinitis pigmentosa, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1944.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which determined that there 
was no CUE in a January 1945 denial of service connection for 
retinitis pigmentosa.  The veteran was notified of this 
decision in August 1999.  A notice of disagreement was 
received in September 1999.  The statement of the case was 
issued in October 2000, and a substantive appeal addressing 
this issue was received in November 2000. 

By a statement dated in November 2000, it appears that the 
veteran may be attempting to file an application to reopen a 
previously denied claim for service connection for retinitis 
pigmentosa.  Such issue is not in appellate status, and is 
referred to the RO for appropriate action.


FINDING OF FACT

An unappealed January 1945 RO decision, which denied service 
connection for retinitis pigmentosa, was reasonably supported 
by evidence then of record and prevailing legal authority; 
the RO decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the January 1945 RO decision which denied 
service connection for retinitis pigmentosa, and that 
decision remains final.  38 U.S.C.A. §§ 5109A, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army Nurse Corps 
from June 1942 to September 1944, and had overseas service.  
A review of her service medical records shows that on medical 
examination performed on entrance into military service in 
June 1942, retinitis pigmentosa was not noted.  The only eye 
diagnosis indicated was compound hyperopic astigmatism.

Hospital records dated from May to July 1944 show that the 
veteran was admitted for complaints of night blindness.  An 
undated abbreviated clinical record shows that the veteran 
reported difficulty seeing at night, and said such difficulty 
had gradually worsened in the past 4 months.  The examiner 
indicated that she had pigment changes in her retina.  A 
final summary shows that the veteran reported that she first 
noticed difficulty seeing at night shortly before entering 
military service, and that she said she was only slightly 
troubled by this difficulty at that time.  However, when on 
night duty overseas under blackout conditions or whenever she 
moved in the dark, she experienced considerable difficulty in 
moving around.  She stated that in the past 6 months, she 
noticed considerable difficulty and reported that two of her 
brothers had night blindness.  The examiner diagnosed 
moderate bilateral retinitis pigmentosa, of hereditary cause, 
bilateral defective vision, and mild astigmatism.  A clinical 
record brief dated in July 1946 reflects the same diagnoses, 
and it was noted that the conditions were not incurred in the 
line of duty but existed prior to entry into service.

On medical examination performed for retirement purposes in 
June 1944, the examiner noted that the veteran gave a history 
of night blindness for about 5 years and had difficult vision 
during the day, with absence of vision at night.  The 
examiner diagnosed moderate bilateral retinitis pigmentosa 
and noted that the veteran had been hospitalized for the 
condition, which was unimproved.  The examiner concluded that 
the veteran was permanently incapacitated for active service 
due to retinitis pigmentosa, which originated in 1938 and was 
not an incident of service.

A memorandum dated in December 1944 from the US Army reflects 
that the veteran was honorably discharged from service in 
September 1944 by reason of physical disqualification.

In a January 3, 1945 decision, the RO denied service 
connection for bilateral retinitis pigmentosa, concluding 
that the condition pre-existed military service and was not 
aggravated by service.  The veteran was notified of this 
decision in January 1945, and she did not appeal.

In a March 1961 decision, the veteran was awarded non-
service-connected pension benefits due to multiple 
disabilities including retinitis pigmentosa and secondary 
glaucoma.

In April 1975, the veteran submitted an application to reopen 
her claim for service connection for retinitis pigmentosa.  
She submitted a personal statement, lay statements, and 
statements from doctors who served with her in the military.  
A March 1975 statement by Dr. Levine indicated that he served 
with the veteran and that he was the ophthalmologist of the 
outfit.  He stated that he examined the veteran and arranged 
for her discharge due to retinitis pigmentosa.  He related 
that the veteran received Atabrine (an anti-malarial agent), 
and experienced night-time raids by planes, and that these 
conditions aggravated her eye condition.

In a May 1975 decision, the RO confirmed and continued the 
denial of service connection for retinitis pigmentosa.  In 
June 1975, the veteran requested reconsideration of this 
decision.  In a September 1975 decision, the RO confirmed and 
continued the denial of service connection for retinitis 
pigmentosa.  The veteran was notified of this decision in 
September 1975 and she did not appeal.

In January 1998, the veteran submitted a claim for service 
connection for retinitis pigmentosa.  She enclosed a 
photocopy of a 1985 VA General Counsel opinion, Op. G.C. 1-
85, relating to service connection of 
congenital/developmental conditions under 38 C.F.R. 
§ 3.303(c).  In June 1998, the veteran asserted that she had 
night blindness during service, which was the first sign of 
retinitis pigmentosa.  She stated that the law was changed in 
1985 to allow service connection for congenital diseases 
which first appeared during service.  By a letter to the 
veteran dated in July 1998, the RO advised her that new and 
material evidence was required to reopen her claim.

By a statement received in August 1999, the veteran's 
representative contended that there was CUE in the January 
1945 decision which denied service connection for retinitis 
pigmentosa, and that that the January 1945 decision was 
"...not viable simply because of the progress made in Medical 
Science since that time."  The representative stated that in 
1985, VA regulations were changed to allow service connection 
for congenital conditions which first appeared in service or 
were aggravated by service, and that the veteran's retinitis 
pigmentosa was exacerbated during service beyond the natural 
progression of the disease.  The representative requested 
reconsideration based on current medical knowledge and 
technology.

In August 1999, the veteran submitted duplicate copies of 
service medical records, duplicate copies of lay statements, 
and duplicate copies of statements by doctors who served with 
her in the military.  The lay statements and doctors' 
statements were previously submitted to the RO in 1975.  She 
asserted that she was in perfect health when examined for 
military service, that she was then stationed in combat 
zones, and that she was thereafter medically discharged from 
service 2 years and 3 months later due to retinitis 
pigmentosa.  She contended that her retinitis pigmentosa was 
aggravated during service far beyond the natural progression 
of the disorder.  She cited an undated service medical record 
which noted that she reported worsening night vision for the 
past 4 months, and asserted that such service medical record 
proved in-service aggravation of her eye condition due to the 
hardships of combat.  She essentially stated that the 
doctors' statements and lay statements dated in 1975 also 
demonstrated in-service aggravation of her retinitis 
pigmentosa.  She again cited the 1985 VA General Counsel's 
opinion, and contended that the VA committed clear and 
unmistakable error in 1985 for failing to provide her notice 
of all benefits to which she was potentially entitled, and 
for failing to schedule her for an examination in 1985.

A report of a June 2000 VA examination shows that the veteran 
had bilateral enucleation procedures in 1972, and currently 
wore prostheses.  The examiner stated that retinitis 
pigmentosa was almost always a significantly progressive 
disorder, and said he was unable to determine whether the 
progression of the veteran's retinitis pigmentosa was faster 
than it would have been had she not been in the service.  He 
opined that the progression of the veteran's retinitis 
pigmentosa was not due to Atabrine, but was more likely based 
on the normal progression of the disease.

By a statement dated in November 2000, the veteran reiterated 
many of her assertions.  She asserted that service connection 
should be established for retinitis pigmentosa as the first 
symptoms appeared during her military service.  She contended 
that a 1985 VA General Counsel's opinion changed the 
governing regulation to permit service connection for 
congenital diseases, and that service connection should be 
established on this basis.  She conceded that the opinion was 
not applicable in 1945, but asserted that service connection 
should have been established in 1985.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103). 

In the present case, the RO has not yet considered the 
veteran's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether she would be 
prejudiced if the Board were to proceed with consideration of 
her claim, without having the RO consider the new regulations 
in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim.  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See, e.g., Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The veteran claims there was CUE in the January 1945 RO 
decision which denied service connection for retinitis 
pigmentosa.  She did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to be 
based on CUE.  38 U.S.C.A. § 7105 (West 1991).  Legal 
authority provides that where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised, and 
for the purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
2000); 38 C.F.R. § 3.105(a) (2000).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-45 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

The Board notes that the regulatory provisions extant in 
1945, with respect to establishing service connection for a 
particular disability, were essentially the same as they are 
today.  Compare R&PR 1077(B) (1941); VA Inst 1 to Sec 9(a) & 
(b) of PL 78-144 (1943); Par 2 of VA Inst 1 to Sec 9(a) & (b) 
of PL 78-144 (1943); Par 3(b) of VA Inst 1 to Sec 9(a) & (b) 
of PL 78-144 (1943), with 38 C.F.R. §§ 3.303(a), (c), 
3.304(b), 3.306(a), (b) (2000).  That is to say that, in 
order to establish service connection for a particular 
disability, there must be evidence that establishes that such 
disability either began in or was aggravated by service.  
Moreover, claimants, both in 1945 and today, are presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to disorders noted at 
entrance into service, unless clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior thereto.

In its January 1945 decision, the RO determined that 
retinitis pigmentosa existed prior to service.  This 
determination was a reasonable exercise of rating judgment 
and in accordance with applicable criteria.  See Par 2 of VA 
Inst 1 to Sec 9 (a) & (b) of PL 78-144 (1943).  At the time 
of the rating action, the evidence included a medical history 
given by the veteran that night blindness, the symptom 
complained about in service, had existed preservice.  
Following in-service evaluation, a diagnosis of retinitis 
pigmentosa was made based on this presenting symptom.  

Service medical records demonstrate that the veteran was 
hospitalized for complaints of troublesome night blindness 
during service, in May 1944.  Retinitis pigmentosa was 
diagnosed.  The veteran was discharged from service on the 
basis of retinitis pigmentosa which preexisted military 
service.  At the time of the January 1945 RO decision, there 
were no post-service medical records.  Service connection by 
way of aggravation would only be permitted if the underlying 
retinitis pigmentosa condition was worsened by service, 
rather than mere flare-ups of symptoms during service.  Par 3 
of VA Inst 1 to Sec 9 (a) & (b) of PL 78-144 (1943).  
Although the veteran was treated for retinitis pigmentosa 
during service, it was not unreasonable for the RO to 
conclude, as it did in January 1945, based on all the 
evidence, that the pre-service retinitis pigmentosa was not 
permanently aggravated by service beyond the natural 
progression of the disease.

The veteran has submitted evidence dated in 1975, and has 
repeatedly argued that a 1985 VA General Counsel's opinion 
demonstrates that there was CUE in the 1945 RO decision, and 
that it changed the governing regulation to permit service 
connection.  In this regard the Board notes that at the time 
of the 1945 decision, the RO could have established service 
connection for retinitis pigmentosa on the basis of 
aggravation under the existing laws and regulations.  R&PR 
1077(B) (1941); see also VAOGCPREC 11-99 (holding that 
because the statutes and regulations existing at the time of 
the veteran's claim for benefits in 1963 permitted an award 
of service connection for in-service aggravation of retinitis 
pigmentosa, subsequent VA General Counsel opinions-including 
Op. G.C. 1-85 (reissued as VAOPGCPREC 82-90), and Op. G.C. 8-
88 (reissued as VAOPGCPREC 67-90)-and changes to VBA Manual 
M21-l could not be considered "liberalizing" changes which 
created the right to such benefits.)

The Board reiterates that to establish CUE in the 1945 
decision, the veteran must demonstrate that the correct 
facts, as they were known at the time, were not before the 
adjudicator or that the law in effect at that time was 
incorrectly applied.  She has not done so.  Rather, she is 
essentially asserting a disagreement with how the facts were 
evaluated by the RO in its January 1945 decision.  A dispute 
as to how the RO weighed the evidence in assigning a 
disability rating cannot constitute CUE.  See Baldwin, supra.  
The correct facts were before the RO in 1945, and the file 
shows that the RO properly considered the evidence and law 
when making its 1945 decision.  

Based on the record and criteria in effect at the time of the 
January 1945 RO decision, it cannot now be said that all 
reasonable adjudicators would have reached a different result 
or that there was undebatable error in denying the claim.  
The Board holds that the January 1945 RO decision was not 
based on CUE.  38 C.F.R. § 3.105(a) (2000).  [Although the 
Board denies the CUE claim, the veteran should understand 
that in the future she may submit new and material evidence 
to the RO to reopen the service connection claim.]


ORDER

The claim that there was CUE in a January 1945 RO decision is 
denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

